Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1637
                          Lower Tribunal No. 20-5347
                             ________________


                             William G. Haake,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Robert T. Watson, Judge.

     William G. Haake, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.